Name: Commission Regulation (EC) No 1019/2008 of 17 October 2008 amending Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council on the hygiene of foodstuffs (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  food technology;  natural environment;  deterioration of the environment;  foodstuff
 Date Published: nan

 18.10.2008 EN Official Journal of the European Union L 277/7 COMMISSION REGULATION (EC) No 1019/2008 of 17 October 2008 amending Annex II to Regulation (EC) No 852/2004 of the European Parliament and of the Council on the hygiene of foodstuffs (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular Article 13(1) thereof, Whereas: (1) Regulation (EC) No 852/2004 lays down the general rules for food business operators on the hygiene of foodstuffs. Food business operators carrying out any stage of production, processing and distribution of food after the primary production stage are to comply with the general hygiene requirements laid down in Annex II to that Regulation. (2) With regard to water supply, Chapter VII of that Annex provides that potable water is to be used, whenever necessary, to ensure that foodstuffs are not contaminated and that clean water may be used with whole fishery products. It also provides that clean seawater may be used with live bivalve molluscs, echinoderms, tunicates and marine gastropods and that clean water may be used for their external washing. (3) The use of clean water with whole fishery products and for external washing of live bivalve molluscs, echinoderm, tunicates and marine gastropods does not represent a risk for public health as long as control procedures based, in particular, on the Hazard Analysis and Critical Control Point (HACCP) principles have been developed and put in place by food business operators to ensure that it is not a source of contamination. (4) Regulation (EC) No 852/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Chapter VII of Annex II to Regulation (EC) No 852/2004, point 1(b) is replaced by the following: (b) Clean water may be used with whole fishery products. Clean seawater may be used with live bivalve molluscs, echinoderms, tunicates and marine gastropods; clean water may also be used for external washing. When clean water is used, adequate facilities and procedures are to be available for its supply to ensure that such use is not a source of contamination for the foodstuff. Article 2 This Regulation shall enter into force on the 10th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. Corrected version in OJ L 226, 25.6.2004, p. 3.